Order filed, April 17, 2012.




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-01103-CR
                                     ____________

                     PETER JOSEPH ROSENBERGER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                      On Appeal from the Co Crim Ct at Law No 8
                                 Harris County, Texas
                           Trial Court Cause No. 1762576


                                         ORDER

         The reporter’s record in this case was due February 13, 2012, 2012. See Tex. R.
App. P. 35.1. On February 28, 2012, this court GRANTED Sondra Humphrey's
motion to file the record on or before April 13, 2012. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Sondra Humphrey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.         No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sondra Humphrey does
not timely file the record as ordered, we will issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                      PER CURIAM